Citation Nr: 1127287	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  96-13 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by heatstroke or sunstroke.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to April 1957.  He also had additional periods of service on active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1997 and November 1997 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Hartford, Connecticut.  These claims were previously remanded by the Board in August 2003 and December 2008.  

The Veteran testified at RO hearings in February 1997 and April 1998.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder, a neck disorder, a right knee disorder, a left hip disorder, heat stroke, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO's May 1994 rating decision denying the Veteran's claim of entitlement to service connection for a low back disorder was not appealed in a timely manner, and is, therefore, final.  

2.  Evidence received since the May 1994 final decision denying the claim of entitlement to service connection for a low back disorder is so significant that it must be considered, along with evidence previously of record, in order to fairly decide the merits of the claim.

3.  The RO's May 1994 rating decision denying the Veteran's claim of entitlement to service connection for a neck disorder was not appealed in a timely manner, and is, therefore, final.  

4.  Evidence received since the May 1994 final decision denying the claim of entitlement to service connection for a neck disorder is so significant that it must be considered, along with evidence previously of record, in order to fairly decide the merits of the claim.

5.  The RO's May 1994 rating decision denying the Veteran's claim of entitlement to service connection for a right knee disorder was not appealed in a timely manner, and is, therefore, final.  

6.  Evidence received since the May 1994 final decision denying the claim of entitlement to service connection for a right knee disorder is so significant that it must be considered, along with evidence previously of record, in order to fairly decide the merits of the claim.

7.  The RO's May 1994 rating decision denying the Veteran's claim of entitlement to service connection for a left hip disorder was not appealed in a timely manner, and is, therefore, final.  

8.  Evidence received since the May 1994 final decision denying the claim of entitlement to service connection for a left hip disorder is so significant that it must be considered, along with evidence previously of record, in order to fairly decide the merits of the claim.

9.  The Veteran's right hip disability did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.156(c), 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been submitted to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.156(c) (2000).  

3.  The May 1994 rating decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.201, 20.302 (2000).

4.  New and material evidence has been submitted to reopen the claim of service connection for a neck disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.156 (2000).  

5.  The May 1994 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.201, 20.302 (2000).

6.  New and material evidence has been submitted to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.156 (2000).  

7.  The May 1994 rating decision denying service connection for a left hip disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.201, 20.302 (2000).

8.  New and material evidence has been submitted to reopen the claim of service connection for a left hip disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.156 (2000).  

9.  The criteria for establishing entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claims of whether new and material evidence has been submitted to reopen his previously denied claims, the Board is reopening these claims.  As such, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the Veteran's claim of entitlement to service connection for a right hip disorder, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such notice was provided to the Veteran in December 2002, November 2003, May 2005 and November 2006.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records, outpatient treatment records, and copies of his private medical records.  Records from the Social Security Administration (SSA) have also been obtained and incorporated into the claims file.  Also, the Veteran was scheduled for multiple VA examinations regarding the right hip, but the Veteran failed to report.  Significantly, neither the Veteran nor a his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its December 2008 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran was scheduled for multiple VA examinations regarding the right hip, but the Veteran failed to attend these examinations or notify VA of a reason as to why he could not attend  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

New and Material Evidence

Relevant Laws and Regulations

For claims filed before August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decision-makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously of record is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  See 38 C.F.R. § 3.165(a) (2008).  

Low Back Disability

The Veteran's claim of entitlement to service connection for a low back disability was last denied in a May 1994 rating decision.  The claim was denied because there was no evidence of a back injury occurring during the Veteran's August 1987 motorcycle accident.  Therefore, for the evidence to be material in this case, it must bear directly and substantially on this matter.  

With that having been said, the Board finds that new and material evidence has been submitted in this case.  The record contains a July 1987 treatment record from the Neurology Associates.  According to the record, the Veteran was suffering from aches and pains, primarily in his back.  It was noted that he was a hard working man who did quite a bit of heavy manual work.  It was also noted that he was injured in 1974 while doing some shoveling at work.  Treatment records from this time reflected a lot of pain in the back.  The physician concluded that the Veteran had back pain that might be systemic osteoarthritis or some other rheumatologic condition.  

According to an August 1987 National Guard record, the Veteran was in a motorcycle accident.  The Veteran was diagnosed with five broken ribs and possible internal injuries, along with multiple contusions and abrasions following this accident.  Follow-up treatment records from August 1987 and September 1987 fail to mention any symptomatology associated with the back.  The Veteran subsequently reported a history of back problems in a report of medical history associated with a September 1989 National Guard examination.  

The record also contains a January 1990 treatment record from the Cutler Army Hospital.  This record indicates that the Veteran had been suffering from low back pain, left hip pain and right knee pain since an ulnar nerve transposition performed in January 1989.  

The record also contains a private medical record from March 1990.  This record indicates that the Veteran was rear-ended in a motor vehicle accident that day.  The Veteran reported new cervical spine pain, lumbar spine pain and right knee pain.  However, it was noted that the Veteran injured his ribs in a previous motorcycle accident with questionable involvement of his back.  The Veteran was subsequently treated by the Neurology Associates in May 1990 where he again reported low back pain since his March 1990 motor vehicle accident.  A computed tomography (CT) scan performed at this time revealed a small osteocartilaginous density seen just to the right of the midline at the lumbosacral region with associated disc space narrowing.  

A February 1993 private neurosurgical consultation report notes that the Veteran had the onset of difficulty with persistent back pain following a November 1992 motor vehicle accident.  The Veteran was diagnosed with a chronic lumbar strain that appeared to be causally related to his November 1992 accident.  An April 1993 VA treatment record assigned a diagnosis of osteoarthritis of the lumbar spine.  A May 1993 VA treatment record related this problem to a number of injuries in the 1980s and 1990s.  

The Veteran's Social Security Administration (SSA) records have also been associated with the claims file since the last denial.  According to a June 1993 record from the Bureau of Disability Determination, the Veteran had back pain of 19 years duration.  The Veteran reported that he first injured his back in 1956 while weightlifting in the military.  He reported that he subsequently threw his back out a couple of times after this, and in 1974, he felt excruciating pain while shoveling gravel.  He reported that he returned to work in the sales field in 1977.  The Veteran reported that he again injured his back in 1987 in a motorcycle accident.  X-rays revealed spondylolisthesis with lumbar spondylosis.  

The Veteran was also seen for a private neurological evaluation in March 1996.  During this evaluation, the Veteran reported being involved in an industrial accident in 1974 and suffering a neck and low back injury that was subsequently diagnosed as being discogenic disease and degenerative arthritis at multiple levels including cervical and lumbosacral.  A magnetic resonance image (MRI) from this time revealed multilevel disc degeneration with evidence of associated minimal/mild central stenosis.  There was no evidence of marked central or foraminal narrowing at this time.  

A November 1996 VA outpatient treatment record indicates that the Veteran reported chronic back and neck pain since a motor vehicle accident in 1987.  Physical examination revealed decreased range of motion of the neck.  However, a previous record from July 1996 notes that the Veteran reported injuring his back in a November 1992 motor vehicle accident.  

The Veteran was afforded a VA examination in July 1997.  During this examination, the Veteran reported being in a motorcycle accident in August 1987, resulting in ongoing problems with his hips, knees and low back.  The examiner concluded that the Veteran was in fact suffering from symptoms in the lumbar spine, hips and knees secondary to arthritic changes.  However, the examiner felt that it would be difficult to ascertain how much of this arthritic change was in fact brought on by his motorcycle accident in 1987.  

The record also contains a magnetic resonance image (MRI) from February 2000.  According to the record, the Veteran had progression of his previously described degenerative changes involving the lumbosacral spine.  According to another February 2000 VA outpatient treatment record, the Veteran suffered from extensive musculoskeletal trauma following a motorcycle accident in service.  The Veteran was noted to have pain in his back.  

The Veteran was afforded an additional VA examination of the spine in December 2006.  The Veteran reported constant low back pain with stiffness.  The examiner concluded that the Veteran suffered from severe osteophyte changes throughout the spinal area.  A diagnosis of severe degenerative disc disease of the lumbosacral spine was assigned.  The examiner opined that it was less likely as not that this condition was related to military service.  The examiner noted that the treatment records indicate that the Veteran had a Worker's Compensation issue prior to his accident of 1987.  It was also noted that the Veteran had a diagnosis of ankylosing spondylitis and that neither of his conditions were associated with military service.  Finally, the examiner noted that there was no documentation of a spinal injury associated with the Veteran's motorcycle accident.  

The record also contains a February 2007 VA outpatient treatment record.  It is noted that the Veteran was complaining of right-sided lower back pain since a cerebrovascular accident in August 2006.  According to a June 2007 VA outpatient treatment record, the Veteran was continuing to suffer from low back pain that was made worse with walking.  The Veteran reported that he could not walk more than 100 feet due to pain.  A February 2008 VA outpatient treatment record notes that the Veteran was suffering from diffuse degenerative joint disease.  A September 2009 treatment record relates the Veteran's degenerative joint disease to prior trauma.  

The Board concludes that the above evidence qualifies as new and material evidence in this claim.  While the initial treatment records from the Veteran's motorcycle accident do not reveal a low back injury, the Veteran has sought medical treatment on numerous occasions in which he related his symptomatology to a motorcycle accident of 1987.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, this evidence is new and material and this claim is reopened.  Furthermore, the record now contains evidence suggesting that the Veteran may have suffered a low back injury prior to 1987 that was permanently aggravated as a result of his 1987 motorcycle accident.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that new and material evidence has been submitted.  The Veteran's claim of entitlement to service connection for a low back disorder is reopened.  

Neck Disability

The Veteran also contends that he is entitled to service connection for a neck disability.  This claim was originally denied in a May 1994 rating decision.  This claim was denied because the Veteran's 1987 motorcycle accident did not seem to involve symptomatology related to the neck.  Therefore, for the evidence to be material in this case, it must bear directly and substantially on this matter.  

With that having been said, the Board finds that new and material evidence has been submitted in this case.  The Veteran's SSA records have been associated with the claims file since the last final denial.  According to the June 1993 record from the Bureau of Disability Determination, the Veteran had a head injury in 1992 with resultant neck pain.  He also reported a November 1992 motor vehicle accident in which he hurt his neck.  

The record also contains a private medical record from March 1990.  This record indicates that the Veteran was rear-ended in a motor vehicle accident that day.  The Veteran reported new cervical spine pain, lumbar spine pain and right knee pain.  However, it was noted that the Veteran injured his ribs in a previous motorcycle accident with questionable involvement of his back.  The Veteran was subsequently treated by the Neurology Associates in May 1990 where he again reported neck pain since his March 1990 motor vehicle accident.  A subsequent November 1992 X-ray of the cervical spine revealed moderate narrowing of the C5-6 disc space.  

An October 1992 record also notes that the Veteran suffered a work related accident in which he fell and struck his head.  According to a February 1993 private neurosurgical consultation report, the Veteran had the onset of neck problems secondary to his November 1992 injury.  The Veteran was diagnosed with chronic and acute cervical strain that was most probably due to his November 1992 automobile accident in which he struck a deer.  An April 1993 VA treatment record assigned a diagnosis of osteoarthritis of the cervical spine.  A May 1993 VA treatment record related this problem to a number of injuries in the 1980s and 1990s.  

The Veteran was also seen for a private neurological evaluation in March 1996.  During this evaluation, the Veteran reported being involved in an industrial accident in 1974 and suffering a neck and low back injury that was subsequently diagnosed as being discogenic disease and degenerative arthritis at multiple levels including cervical and lumbosacral.  The Veteran also reported being in another motor vehicle accident in March 1990 that resulted in a whiplash injury which permanently increased his neck pain.  

A November 1996 VA outpatient treatment record indicates that the Veteran reported chronic back and neck pain since a motor vehicle accident in 1987.  Physical examination revealed decreased range of motion of the neck.  However, a previous record from July 1996 notes that the Veteran reported injuring his neck with whiplash in a November 1992 motor vehicle accident.  An April 1997 X-ray of the cervical spine revealed degenerative disc disease at the C6-7 and C7-T1 level with osteoarthritic changes and impingement.  

The record also contains a VA outpatient treatment record dated January 2003.  According to this record, the Veteran continued to have pain in his neck.  He was noted to have diffuse degenerative joint disease from a prior trauma.  

The Veteran was afforded a VA examination of the spine in December 2006.  The Veteran reported constant low back pain with stiffness.  The examiner concluded that the Veteran suffered from severe osteophyte changes throughout the spinal area.  A diagnosis of severe degenerative disc disease of the cervical spine was assigned.  The examiner opined that it was less likely as not that this condition was related to military service.  The examiner noted that the treatment records indicate that the Veteran had a Worker's Compensation issue prior to his accident of 1987.  It was also noted that the Veteran had a diagnosis of ankylosing spondylitis and that neither of his conditions were associated with military service.  Finally, the examiner noted that there was no documentation of a spinal injury associated with the Veteran's motorcycle accident.  

A February 2008 VA outpatient treatment record notes that the Veteran was suffering from multilevel cervical spondylosis from degenerative joint disease related to a prior injury.  

The Board concludes that the above evidence qualifies as new and material evidence in this case.  While only a few records suggest that the Veteran related his neck pain to military service, a number of records suggest that he injured his neck prior to the August 1987 motorcycle accident in a 1974 work-related incident and that this injury was potentially worsened by his subsequent accidents.  As such, this evidence bears directly and substantially upon the specific matter under consideration.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that new and material evidence has been submitted regarding his claim of entitlement to service connection for a neck disorder.  As such, this claim is reopened.  

Right Knee Disability

The Veteran also contends that he is entitled to service connection for a right knee disability.  This claim was previously denied in a May 1994 rating decision.  The claim was denied because the current evidence of record did not demonstrate that the Veteran had a right knee disability.  Therefore, for the evidence to be material in this case, it must bear directly and substantially on this matter.  

With that having been said, the Board finds that new and material evidence has been submitted in this case.  The Veteran was originally denied entitlement to service connection for a right knee disability in a May 1994 rating decision.  This claim appears to have been denied because there was no current evidence to confirm that the Veteran did in fact suffer from a right knee disability (then claimed as a locked right knee).  However, the record contains a July 1987 treatment record from the Neurology Associates.  According to the record, the Veteran had pain in his right knee.  It was noted that he was a hard working man who did quite a bit of heavy manual work.  It was also noted that the Veteran was injured in 1974 while doing some shoveling at work.  Treatment records from this time reflected a lot of pain in the limbs.  The physician concluded that the Veteran had multiple joint pain and aches that might be systemic osteoarthritis or some other rheumatological condition.  

According to an August 1987 National Guard record, the Veteran was in a motorcycle accident.  The Veteran was diagnosed with five broken ribs and possible internal injuries, along with multiple contusions and abrasions following this accident.  Follow-up treatment records from August 1987 and September 1987 fail to mention any symptomatology associated with the knee.  However, the original hospitalization report does note a contusion of the right knee area.  He was noted to have full range of motion of all joints though at this time.  During treatment in March 1989, the Veteran reported right knee pain "off and on" since 1957.  The Veteran subsequently reported a history of a "trick right knee" in a report of medical history associated with a September 1989 National Guard examination.  

The record also contains a January 1990 treatment record from the Cutler Army Hospital.  This record indicates that the Veteran had been suffering from low back pain, left hip pain and right knee pain since an ulnar nerve transposition performed in January 1989.  

The record also contains a private medical record from March 1990.  This record indicates that the Veteran was rear-ended in a motor vehicle accident that day.  The Veteran reported new cervical spine pain, lumbar spine pain and right knee pain.  However, it was noted that the Veteran injured his ribs in a previous motorcycle accident with questionable involvement of his back.  

According to a June 1993 record from the SSA, the Veteran was suffering from degenerative joint disease of the right knee.  The Veteran was afforded a VA examination in July 1997.  During this examination, the Veteran reported being in a motorcycle accident in August 1987, resulting in ongoing problems with his hips, knees and low back.  The examiner concluded that the Veteran was in fact suffering from symptoms in the lumbar spine, hips and knees secondary to arthritic changes.  However, the examiner felt that it would be difficult to ascertain how much of this arthritic change was in fact brought on by his motorcycle accident in 1987.  

A February 1998 VA outpatient treatment record diagnosed the Veteran with osteoarthritis status post 1987 motorcycle accident.  The Veteran reported leg pain since this incident.  A subsequent VA outpatient treatment record from July 1996 notes that the Veteran suffered a knee strain in a November 1992 motor vehicle accident, however.

The record contains right knee imaging from February 2000.  The Veteran was found to have degenerative changes with severe narrowing of the medial knee joint.  According to another February 2000 VA outpatient treatment record, the Veteran suffered from extensive musculoskeletal trauma following a motorcycle accident in service.  The Veteran was noted to have diffuse bony aches with evidence of degenerative joint disease in the knees.  

The above evidence qualifies as new and material evidence in this case.  The record now contains additional treatment records not previously of record demonstrating that there was evidence of at least an acute right knee injury following the Veteran's August 1987 motorcycle accident.  In addition, the Veteran has submitted additional evidence suggesting that he may have had a previously existing right knee injury that was permanently aggravated as a result of his subsequent motor vehicle accidents.  As such, this evidence bears directly and substantially upon the specific matter under consideration.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that evidence received since the May 1994 rating decision is both new and material.  As such, the claim of entitlement to a right knee disability is reopened.  

Left Hip Disability

The Veteran also contends that he is entitled to service connection for a left hip disability.  The Veteran was originally denied entitlement to service connection for a left hip disability in a May 1994 rating decision.  The RO did not provide any rationale regarding why this claim was denied.  

That having been said, the Board finds that new and material evidence has been submitted in support of this claim.  The record contains a July 1987 treatment record from the Neurology Associates.  According to the record, the Veteran's left hip bothered him.  It was noted that he was a hard working man who did quite a bit of heavy manual work.  It was also noted that the Veteran was injured in 1974 while doing some shoveling at work.  Treatment records from this time reflected a lot of pain in the limbs.  The physician concluded that the Veteran had multiple joint pain and aches that might be systemic osteoarthritis or some other rheumatologic condition.  

According to a November 1988 National Guard record, the Veteran had been suffering from left hip pain since his August 1987 motorcycle accident.  It was noted that there was no pain to the right hip or back.  

The record also contains a January 1990 treatment record from the Cutler Army Hospital.  This record indicates that the Veteran had been suffering from low back pain, left hip pain and right knee pain since an ulnar nerve transposition performed in January 1989.  A February 1998 VA outpatient treatment record diagnosed the Veteran with osteoarthritis status post a 1987 motorcycle accident.  The Veteran reported hip pain since this incident.  

X-rays of the hips taken in June 1993 revealed very mild degenerative joint disease.  The examination was noted to be negative otherwise.  

The Veteran was afforded a VA examination in July 1997.  During this examination, the Veteran reported being in a motorcycle accident in August 1987, resulting in ongoing problems with his hips, knees and low back.  The examiner concluded that the Veteran was in fact suffering from symptoms in the lumbar spine, hips and knees secondary to arthritic changes.  However, the examiner felt that it would be difficult to ascertain how much of this arthritic change was in fact brought on by his motorcycle accident in 1987.  

According to a February 2000 VA outpatient treatment record, the Veteran suffered from extensive musculoskeletal trauma following a motorcycle accident in service.  The Veteran was noted to have diffuse bony aches with reduced flexion and internal rotation in the hips.  X-rays of the hips performed in February 2000 revealed moderate degenerative changes involving both hips with narrowing of the medial aspects of both hip joints.  There were also minimal degenerative changes involving the superior aspects of both sacroiliac joints.  

The above evidence bears directly and substantially upon the specific matter under consideration, and as such, it is considered to be new and material.  There is evidence to suggest that the Veteran did in fact suffer a left hip injury in his 1987 motorcycle accident and that he suffered from chronic symptomatology following this accident.  There is also evidence to suggest that he may have suffered from a previously existing left hip injury that was permanently aggravated by his subsequent motor vehicle accidents.  Finally, there is evidence to suggest that this condition may be related to a ulnar nerve transposition.  The Veteran is service-connected for this disorder.

Having afforded the Veteran the full benefit of the doubt, the Board finds that new and material evidence has been submitted in support of his claim of entitlement to service connection for a left hip disorder.  As such, this claim is reopened.  

Heatstroke 

The Veteran was originally denied service connection for heat stroke in an October 1990 rating decision.  The Veteran's claim was denied because there was no evidence of a heat stroke during military service or any current residuals attributable to a heat stroke.  This claim was again denied in a May 1994 rating decision because the Veteran did not submit evidence of two in-service heat strokes as he had previously indicated he would.  Therefore, for the evidence to be new and material in this case, it must address these unestablished facts.  

According to a February 2000 VA outpatient treatment record, the Veteran reported a history of a seizure disorder since suffering from a motorcycle accident while in the military.  An April 2001 record from the posttraumatic stress disorder (PTSD) clinic notes a history of heat stroke.  Specifically, it was noted that the Veteran had a heat stroke in 1955, three times in 1956 and again in 1982.  The Veteran also reported that heat really bothered him since his motorcycle accident in the military in a July 2002 outpatient treatment record.  

The Veteran was afforded a VA examination in August 2005.  The Veteran reported a history of heatstroke in the service and the examiner noted reviewing the lay statement of a friend of the Veteran in support of this claim.  The Veteran also reported problems with heat since his in-service heatstroke.  The Veteran was also afforded a VA eye examination in September 2005.  The Veteran reported a history of heatstroke while on active duty in 1955.  The examiner was unavailable to find any documentation of this upon review of the records.  

The record also reflects that the Veteran suffered an ischemic stroke in August 2006.  The record also contains an August 2006 private hospitalization report.  The Veteran reported a history of a seizure disorder since an episode of heat stroke while in the Army.  However, the Veteran was unable to describe the clinical characteristics of his seizures.  A computed tomography (CT) scan of the head was negative, but a lumbar puncture was positive.  However, none of the records relate this event to heat stroke or military service.  

The Veteran was also afforded a VA examination of the spine in December 2006.  The examiner indicated that the Veteran had been disabled since 1993 for heatstroke.  The Veteran also reported a history of double vision since a heat stroke in the army during a February 2008 VA optometry visit.  

The Veteran has also provided a number of lay statements in support of his claim.  The Veteran testified at a Regional Office hearing in April 1998.  The Veteran testified to suffering from heat stroke during military service and that he was still not allowed to go outdoors in hot weather.  

The record also contains a letter dated September 2005 and prepared by an individual purporting to have been the Veteran's supervisor in 1988.  This individual explained that on several occasions that year, the Veteran had to leave work because of heat exhaustion.  This individual further speculated that the owners of the company were not pleased with the Veteran's actions, and subsequently, related him from his job over concerns about his reliability.  VA also received a letter in April 2004 from an individual who reportedly served with the Veteran.  This individual noted that they did serve on hot days and that the Veteran had a heat stroke as a result of this in July 1982.  

In light of the above, the Board finds that new and material evidence has been submitted in this case.  The Veteran's claim was previously denied because there was no evidence of a heatstroke during active military duty.  Since the previous denial of 1994, numerous treatment records have reflected the Veteran's history of a heatstroke in 1955.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, this evidence is new and material and this claim is reopened.  





	(CONTINUED ON NEXT PAGE)
Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Right Hip Disability

The Veteran contends that he is entitled to service connection for a right hip disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

At the outset, the Board notes that the Veteran was scheduled for a VA examination of the right hip in March 2010.  However, the VA examination was cancelled because the notification letter was deemed to be undeliverable.  In March 2010, VA received notice from the Veteran that he did not receive the examination letter until after the date it was scheduled.  VA attempted to reschedule the Veteran, but the VA Medical Center cancelled the Veteran's request to reschedule after he failed to respond to letters requesting that he contact the office to schedule the examination.  The Veteran has not again requested that he be rescheduled for his examination.  

Where the Veteran fails to report for a scheduled VA examination in a service connection claim, the claim will be rated based on the already existing evidence of record.  38 C.F.R. § 3.655 (2010).  Therefore, the Board will proceed to adjudicate this claim.  

The Veteran's service treatment records do not reflect that he suffered a chronic right hip disorder during active military service.  The Veteran's post-service treatment records also fail to demonstrate that the Veteran's current right hip condition manifested during, or as a result of, active military service.  According to a December 1989 VA examination, the Veteran had been suffering from left hip pain since his 1987 motorcycle accident.  However, there is no reference to current right hip symptomatology or a previous injury of the right hip.  

According to a November 1988 National Guard record, the Veteran had been suffering from left hip pain since his August 1987 motorcycle accident.  However, it was specifically noted that there was no pain to the right hip or back.  

A January 1990 VA treatment record indicates that the Veteran was suffering from minor degenerative hypertrophic arthritis of the right hip.  This had been previously established by an X-ray performed in December 1989.  X-rays of the hips were taken in June 1993.  These revealed very mild degenerative joint disease in the hips.  The hips were noted to be otherwise negative.  

The Veteran was afforded a VA examination in July 1997.  The Veteran reported having ongoing problems with a number of his joints since an August 1987 motorcycle accident, including his hips.  Examination did reveal limitation of motion of the right hip and a review of X-rays indicated some mild degenerative changes of the hips.  The examiner concluded that the Veteran was in fact suffering from symptoms in the hips that were secondary to arthritic changes.  The examiner also indicated that it would be difficult to ascertain how much of the Veteran's arthritic change was in fact due to his motorcycle accident.  

According to a February 2000 VA outpatient treatment record, the Veteran had diffuse body aches, to include hip pain, since a motorcycle accident during military service which resulted in extensive musculoskeletal trauma.  It was also noted that the Veteran suffered from reduced flexion and internal rotation of the hips.  X-rays of the hip were taken in February 2000, revealing moderate degenerative changes of both hips with narrowing of the medial aspects of both hip joints.  Minimal degenerative changes were also noted involving the superior aspects of both sacroiliac joints.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a right hip disability.  The Board recognizes that the Veteran currently suffers from a disability of the right hip.  However, there is no in-service evidence to relate this disability to military service.  In fact, according to November 1988 National Guard record, there was in fact no injury to the right hip as a result of the 1987 motorcycle accident.  While subsequent treatment records do reference a right hip injury, there is no competent evidence relating this condition to military service.  In an attempt to obtain such evidence, VA scheduled the Veteran for multiple VA examinations.  However, he failed to attend any of these examinations.  As such, any evidence that may have been developed that would have been beneficial to the Veteran cannot be considered.  

The Board recognizes that the Veteran has related his right hip symptomatology to his 1987 motorcycle accident.  However, the record does not contain any evidence or information to demonstrate that the Veteran is competent to offer a medical opinion linking a current disability to a specific injury incurred many years ago.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran is certainly competent to testify to chronic symptomatology of right hip pain, the Board does not find any such assertion to be credible.  The November 1988 National Guard record, which was prepared more than one year after the Veteran's 1987 motorcycle accident, specifically notes that there was no injury to the right hip at this time.  As such, the Veteran's testimony does not demonstrate entitlement to service connection for a right hip disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right hip disability must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for the residuals of a heatstroke is reopened.

Entitlement to service connection for a right hip disability is denied.


REMAND

Lumbar and Cervical Spine

According to a November 1992 record, the Veteran was seen with complaints of low back spasm and cervical strain and spasm following a motor vehicle accident in which he struck a deer, all superimposed upon degenerative arthritis of the spine.  Therefore, it would appear that the Veteran was suffering from disabilities of the neck and lumbar spine prior to the November 1992 motor vehicle accident.  However, a May 1990 private treatment record suggests that the Veteran's neck and low back symptoms manifested as a result of a March 1990 motor vehicle accident in which the Veteran was rear-ended.  A December 1989 VA examination, on the other hand, notes that the Veteran was experiencing right neck pains and lower back pains as of this time.  Therefore, it would appear that the Veteran's spinal symptomatology had manifested within at least two years of his in-service motorcycle accident.  

Nonetheless, the Veteran's service treatment records fail to reflect that the Veteran suffered from a spinal injury during his August 1987 motorcycle accident.  While this fact alone is not dispositive, it does warrant further medical evaluation before a final decision is reached.  Furthermore, a private neurological evaluation from March 1996 indicates that the Veteran was involved in an industrial accident in 1974 and suffered a neck and low back injury that was subsequently diagnosed as being discogenic disease and degenerative arthritis at multiple levels including cervical and lumbosacral.  Therefore, it is not yet clear whether the Veteran's spinal disorders preexisted his August 1987 motorcycle accident, or, whether his August 1987 motorcycle accident may have permanently aggravated any previously incurred spinal disorder.  As such, an additional medical opinion is necessary before appellate review may proceed on these issues. 

Finally, the record also contains a January 1990 treatment record from the Cutler Army Hospital.  This record indicates that the Veteran had been suffering from low back pain, left hip pain and right knee pain since an ulnar nerve transposition performed in January 1989.  The Veteran is currently service-connected for this disability.  As such, the examiner should also opine as to whether it is at least as likely as not that the Veteran's spinal disabilities are secondary to his left ulnar transposition.  

Right Knee

The Veteran also contends that he is entitled to service connection for a right knee disorder.  Regrettably, further evidentiary development is necessary on this matter before appellate review may proceed as well.  

Initially, the Board notes that the Veteran's August 1987 treatment records do not reflect that he suffered a chronic right knee disorder as a result of his motorcycle accident.  However, the original hospitalization report does note a contusion of the right knee area but the Veteran was still noted to have full range of motion of all joints at this time.  Therefore, a medical opinion is necessary as to whether it is at least as likely as not that the Veteran's current right knee disability manifested as a result of his August 1987 motorcycle accident.  

In addition, the record contains a July 1987 treatment record from the Neurology Associates.  This record is dated one month prior to the Veteran's motorcycle accident.  The Veteran reported pain in his right knee at this time and it was noted that he was injured in 1974 while doing some shoveling at work.  The physician concluded that the Veteran had multiple joint pains and aches that might be systemic osteoarthritis or some other rheumatological condition.  Also, during treatment in March 1989, the Veteran reported right knee pain "off and on" since 1957.  Therefore, a medical opinion as to whether the Veteran had a previous right knee disability that was permanently aggravated as a result of his August 1987 motorcycle accident is also necessary before appellate review may proceed.  

Finally, the record also contains a January 1990 treatment record from the Cutler Army Hospital.  This record indicates that the Veteran had been suffering from low back pain, left hip pain and right knee pain since an ulnar nerve transposition performed in January 1989.  The Veteran is currently service-connected for this disability.  As such, the examiner should also opine as to whether it is at least as likely as not that the Veteran's current right knee disability is secondary to his left ulnar transposition.  

Left Hip

The Veteran also contends that he is entitled to service connection for a left hip disorder.  Regrettably, further evidentiary development is necessary on this matter as well before appellate review may proceed.  

While the Veteran's August 1987 service treatment records do not reflect that he injured his left hip in his motorcycle accident, a November 1988 National Guard record does indicate that the Veteran had been suffering from left hip pain since his August 1987 motorcycle accident.  Therefore, a medical opinion is necessary before appellate review may proceed as to whether the Veteran's left hip disability is at least as likely as not related to his August 1987 motorcycle accident.  

Furthermore, a July 1987 treatment record from the Neurology Associates indicates that the Veteran's left hip bothered him.  This note is dated one month prior to the Veteran's August 1987 motorcycle accident.  It was noted that the Veteran was injured in 1974 while doing some shoveling at work and that he suffered from multiple joint pain and aches that might be systemic osteoarthritis or some other rheumatological condition.  Therefore, a medical opinion is also necessary as to whether the Veteran had a preexisting left hip disability that was permanently aggravated as a result of his August 1987 motorcycle accident.  

Finally, the record also contains a January 1990 treatment record from the Cutler Army Hospital.  This record indicates that the Veteran had been suffering from low back pain, left hip pain and right knee pain since an ulnar nerve transposition performed in January 1989.  The Veteran is currently service-connected for this disability.  As such, the examiner should also opine as to whether it is at least as likely as not that the Veteran's current left hip disability is secondary to his left ulnar transposition.  

Heat Stroke

Finally, the Veteran also contends that he is entitled to service connection for the residuals of heat stroke.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

In July 1986, the Veteran was seen reporting a heat stroke one week earlier that occurred while he was surveying land.  The Veteran indicated that he had been having a headache since this time.  The record contains a note dated July 1988 from a private physician with the initials S. C. A.  According to Dr. A, the Veteran had been seen in his office in the past with a history of heat exhaustion.  It was noted that the Veteran was most recently seen in May 1988.  Dr. A indicated that the Veteran had been advised to work in a climate controlled environment out of direct heat.  Dr. A submitted an additional note dated July 1989.  Dr. A noted that the Veteran was treated for a heat stroke in July 1986 but an examination performed at that time did not reveal anything unusual or abnormal.  Dr. A also noted that the Veteran had been seen in his office three times since May 1988.  Dr. A explained that heat exhaustion was a systemic reaction to prolonged exposure and that it lasted anywhere from a few hours to a few days.  It was also noted that anyone was subject to this condition and that it could be prevented.  Finally, Dr. A noted that the Veteran was expected to make a full recovery if the condition was properly taken care of, although some milder symptoms may linger depending on his health history and/or condition.  

An August 1988 National Guard record notes that the Veteran was seen for heat stress, nausea and a headache.  A June 1989 record notes that the Veteran was status post heat stroke and that he was to have no assignment requiring exposure to high environmental temperatures.  The Veteran was also seen with a complaint of frequent heat exhaustion in December 1989.  A January 1991 Commander's Evaluation indicates that the Veteran could not perform duties outside in high temperatures and that he was being discharged due to his inability to perform his military occupational specialty (MOS) due to always requesting medical attention.  

According to a February 1989 letter from a private physician, the Veteran was seen in July 1986 with a history of heat stroke.  The physician explained that heat stroke is not itself a chronic condition.  

The Veteran was afforded a VA examination in December 1989.  It was noted that he was treated for heatstroke in July 1983.  The examiner also noted that the Veteran had sun stroke in 1982 and July 1955 while in basic training.  The Veteran also reported being told after his motorcycle accident that he had sun stroke due to his injuries.  The examiner did not diagnose any disability related to chronic sun stroke or heat stroke.  

The above evidence demonstrates that the Veteran should be afforded a VA examination before appellate review may proceed.  The Veteran has reported experiencing a heat related event during military service and suffering from chronic symptomatology since this time.  A letter from a fellow service-man purporting to have served with the Veteran supports this claim.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Finally in his July 1989 letter, Dr. A indicated that it was possible that the Veteran may suffer from lingering mild symptomatology following a heat stroke, depending on his current medical condition.  Therefore, since the Veteran has testified to an in-service event with chronic post-service symptomatology, and since Dr. A suggested that some residual symptomatology was possible, the Veteran should be afforded a VA examination in which an opinion is offered as to whether the Veteran currently suffers from any chronic residual due to a reported heat-related event during military service.  

TDIU

The Veteran contends that he is entitled to TDIU benefits due to his service-connected disabilities.  However, additional evidentiary development is also necessary on this issue before appellate review may proceed. 

Initially, the Board notes that VA received an opinion from a VA physician dated February 2010 indicating that the Veteran was in fact unemployable as a result of his psychiatric disabilities.  The Veteran did not submit a waiver of review of this evidence by the Agency of Original Jurisdiction(AOJ).  As such, this claim must be remanded so that the AOJ can consider this evidence.  

In addition, the outcome of the claim of entitlement to service connection for the residuals of a heatstroke could have an impact on the Veteran's TDIU claim.  As such, the Board finds the issue of entitlement to TDIU to be inextricably intertwined with the issue of entitlement to service connection for the residuals of a heatstroke.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA spinal examination before an appropriate specialist(s) regarding his lumbar and cervical spine disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and his medical records, and opine as to whether it is at least as likely as not that he suffers from a lumbar spine disability or a cervical spine disability that manifested during, or as a result of, military service, to include his August 1987 motorcycle accident.

The examiner is also asked to opine whether the evidence of record demonstrates that the Veteran had a disability of the lumbar spine or the cervical spine that existed prior to the August 1987 motorcycle accident that was permanently aggravated as a result of this accident.  

Finally, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from a disability of the lumbar spine or the cervical spine that is secondary to his service-connected ulnar nerve transposition.

A complete rationale must be provided for all opinions offered and the lay statements provided by the Veteran in support of his claim must be considered and discussed when formulating a final opinion.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) regarding his right knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and his medical records, and opine as to whether it is at least as likely as not that he suffers from a right knee disability that manifested during, or as a result of, military service, to include as due to his August 1987 motorcycle accident.

The examiner is also asked to opine whether the evidence of record demonstrates that the Veteran had a disability of the right knee that existed prior to the August 1987 motorcycle accident that was permanently aggravated as a result of this accident.  

Finally, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from a disability of the right knee that is secondary to his service-connected ulnar nerve transposition.

A complete rationale must be provided for all opinions offered and the lay statements provided by the Veteran in support of his claim must be considered and discussed when formulating a final opinion.  

3.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) regarding his left hip disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and his medical records, and opine as to whether it is at least as likely as not that he suffers from a left hip disability that manifested during, or as a result of, military service, to include as due to his August 1987 motorcycle accident.

The examiner is also asked to opine whether the evidence of record demonstrates that the Veteran had a disability of the left hip that existed prior to the August 1987 motorcycle accident that was permanently aggravated as a result of this accident.  

Finally, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from a disability of the left hip that is secondary to his service-connected ulnar nerve transposition.

A complete rationale must be provided for all opinions offered and the lay statements provided by the Veteran in support of his claim must be considered and discussed when formulating a final opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate specialist(s) regarding his claimed residuals of heatstroke.  The Veteran's claims file and a copy of this remand must be provided to examiner upon examination.  The examiner should examine the Veteran and his medical records and determine whether the Veteran suffers from any chronic residuals of heatstroke or any other heat-related injury.  If so, the examiner should opine as to whether it is at least as likely as not that the Veteran's chronic residuals manifested during, or as a result of, active military service, to include his 1987 motorcycle accident.

A complete rationale must be provided for all opinions offered and the lay statements provided by the Veteran in support of his claim must be considered and discussed when formulating a final opinion.  

5.  The AMC should readjudicate the Veteran's claim of entitlement to TDIU benefits with consideration given to all of the evidence of record, including the evidence submitted by the Veteran since the January 2010 statement of the case.  

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


